Citation Nr: 0520292	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  04-16 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to a higher initial evaluation for a post-
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified at a Board hearing 
before the undersigned Veterans Law Judge (VLJ) in August 
2004.  

(The issue of entitlement to a higher initial evaluation for 
PTSD is addressed in the REMAND portion of the decision 
below.)


FINDING OF FACT

The veteran's psoriasis has likely been made worse by his 
service-connected PTSD.


CONCLUSION OF LAW

The veteran has psoriasis, aggravation of which is due to 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310 (2004)


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from January 1964 to March 
1966.  He originally submitted a claim for entitlement to 
service connection for PTSD and psoriasis in October 2001.  

The veteran's service medical records (SMRs), including his 
entrance examination and his separation examination, are 
negative for any treatment for or complaints of psoriasis.  

Private treatment records from Good Samaritan Hospital dated 
from October 1982 to November 1982 are negative for any 
treatment for or complaints of psoriasis.

Associated with the claims file are VA outpatient treatment 
reports dated from May 1991 to April 2004.  The veteran was 
treated for psoriasis and other health issues unrelated to 
his claim during that time period.

Private treatment reports from St. Elizabeth Health Center 
dated from November 1995 to May 1997 were associated with the 
claims file.  The veteran was treated for psoriasis vulgaris 
in February 1996.

Private treatment reports from R. Rothenberg, M.D., dated 
from August 2000 to October 2000, indicate that the veteran 
was treated for psoriatic arthritis.  Dr. Rothenberg noted 
that the veteran reported that he had psoriasis for thirteen 
years.  

Private treatment reports from C. Ko, M.D., dated from 
November 1996 to June 2003 were associated with the claims 
file.  Dr. Ko diagnosed the veteran with psoriasis in 
November 1996.  The veteran was treated for psoriasis on 
several dates during that time period.  Dr. Ko provided a 
statement in June 2003 in which he reported that the veteran 
had psoriasis.  He opined that stress and tension might 
worsen the veteran's condition.  

Also associated with the claims file are private treatment 
reports from F. Pruitt, M.D., dated from May 1997 to July 
2003.  Dr. Pruitt treated the veteran for psoriasis and PTSD.  
Dr. Pruitt provided a statement in July 2003 in which he 
opined that the veteran's psoriasis had been severely 
aggravated by his PTSD.  He reported that the veteran's 
psoriasis was historically exacerbated under stress.  

The veteran was afforded a VA dermatology examination in 
September 2003.  The examiner diagnosed the veteran with 
psoriasis and opined that it was at least as likely as not 
that the veteran's psoriasis was worsened by his service-
connected PTSD.  

The RO referred the veteran's case for a second dermatology 
opinion as to whether the veteran's PTSD has aggravated his 
psoriasis, and if so, how much of the entire body surface 
area and exposed skin area was affected by the psoriasis.  
The RO requested the examiner to provide baseline 
manifestations of the psoriasis, increased manifestations due 
to his PTSD, and the reasons and bases supporting the 
opinion.  The examiner provided a handwritten comment on the 
RO's request for the opinion.  The examiner said that 5 
percent of the veteran's body surface area was affected by 
psoriasis.  He wrote that psoriasis was not aggravated by 
PTSD.  

The veteran provided testimony at a Board hearing in August 
2004.  The veteran testified that he noticed that he had a 
skin condition in 1976 or 1977 and that he was diagnosed with 
jungle rot in 1986 or 1987.  He reported that several doctors 
had indicated that stress affected his psoriasis.  He 
testified that when he became stressed his psoriasis 
worsened.  He also testified that he was always stressed and 
that he was always scratching and itching.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2004).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exits, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

The veteran was diagnosed with psoriasis as early as 1996.  
Treatment reports from several private physicians and two VA 
examiners have provided a current diagnosis of psoriasis.  
Consequently, based on the medical evidence of record, the 
Board concludes that the veteran has a current diagnosis of 
psoriasis.  He does not, however, have psoriasis that had its 
onset during his period of military service.  The record is 
quite clear on this point.  Service connection on a direct 
basis is therefore not warranted.

Dr. Pruitt provided a statement in July 2003 in which he 
opined that the veteran's psoriasis had been severely 
aggravated by his PTSD.  He reported that the veteran's 
psoriasis had been historically exacerbated under stress.  
Additionally, Dr. Ko opined that stress might worsen his 
psoriasis.  The VA examiner from the veteran's September 2003 
examination opined that it was at least as likely as not that 
the veteran's psoriasis was worsened by his PTSD.  The only 
opinion, which contradicts the veteran's assertion that his 
PTSD has aggravated his psoriasis, came from the VA examiner 
who reviewed the case in March 2004, and this examiner does 
not appear to have examined the veteran as the others have.  
As such, the Board finds that the evidence of record with 
respect to whether the veteran's psoriasis was aggravated by 
his service-connected PTSD is, at least, in equipoise.  
Therefore, the Board is obligated to resolve reasonable doubt 
on this issue in favor of the veteran, and finds that 
secondary service connection for psoriasis based on 
aggravation is warranted.  38 C.F.R. § 3.102 (2004); Allen, 
supra.


ORDER

Entitlement to service connection for psoriasis on the basis 
of aggravation is granted.


REMAND

The veteran testified at his Board hearing in August 2004 
that he was under continuing treatment for his PTSD at a 
Youngstown VA facility.  He testified that he attended group 
therapy every two weeks.  Outpatient treatment reports were 
obtained through April 2004.  In order to properly assess the 
veteran's claim, current treatment reports should be 
obtained.

The veteran provided testimony that he does not interact with 
his family.  He testified that he had been violent in the 
past.  He reported that he had been employed at a number of 
places and had been fired for various reasons, including his 
inability to deal with authority.  He reported having been 
twice divorced and having three grown children with whom he 
had no relationship, although he was attempting to reach out 
to one son.  He testified that he liked to be by himself most 
of the time and that he enjoyed fishing and gardening.  He 
reported being very down in the winter months when he was 
unable to get outside to tend to his garden.  He reported 
that news about the conflict in Iraq triggered nightmares.  
He also testified that he had no concentration and problems 
with memory.  He reported being unable to remember the names 
of his family members.

The most current VA psychological examination of record is 
dated in October 2003.  Given the veteran's testimony 
regarding worsening problems, a current examination is 
necessary in order to provide pertinent evidence to allow for 
a thorough review of his symptoms and to provide a report 
that can be used to properly apply the rating criteria 
applicable to evaluating his PTSD.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran in order to request that he 
identify the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated the 
veteran for his claimed disabilities 
since service.  After securing the 
necessary releases, the RO should 
attempt to obtain copies of 
pertinent treatment records 
identified by the veteran that have 
not been previously secured, and 
associate them with the claims file.  
The Board is particularly interested 
in the VA records relating to the 
veteran's group therapy in 
Youngstown from April 2004 to the 
present.

2.  The veteran should be afforded a 
psychiatric examination.  All 
necessary tests and studies, 
including appropriate psychological 
studies (if determined to be 
necessary by the examiner), should 
be conducted in order to identify 
and describe the symptomatology 
attributable to PTSD.  The report of 
examination should contain a 
detailed account of all 
manifestations of the PTSD.  If 
there are found to be psychiatric 
disorder(s) other than PTSD, the 
examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of 
the disorder(s), if possible.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
the other, it should be so stated.  
The examiner must also comment on 
the extent to which PTSD affects 
occupational and social functioning.  
A multi-axial assessment should be 
conducted, and a thorough discussion 
of Axis V (GAF score), with an 
explanation of the numeric code 
assigned, should be included.  The 
report of examination must include 
the complete rationale for all 
opinions expressed.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


